Citation Nr: 1431935	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.  Service in the Republic of Vietnam as well as award of the Purple Heart and Combat Action Ribbon are indicated by the record.  The appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the RO St. Petersburg, Florida. 

In December 2011, the appellant and her daughter testified at a Travel Board hearing in front of the undersigned.  A transcript of the hearing has been associated with the claim file.  

The claim was previously remanded in November 2012.

The Board has reviewed the Veteran's Virtual VA file and has considered the documents contained therein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In a February 2012 Board remand the RO was requested to arrange for a physician to review the Veteran's claim folder and render an opinion as to whether the Veteran's fatal cardiac arrest was due to service, to include herbicide exposure, and whether the service connected PTSD aggravated the Veteran's fatal cardiac arrest, amongst other opinions.  

A VA medical opinion was obtained in March 2012.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He provided three reasons: (1) there is no record in the claim file that the Veteran ever had ischemic heart disease; (2) there is no mention of heart disease in the military record; and, (3) there is no evidence in medical literature that posttraumatic stress disorder (PTSD) leads to cardiac arrest.

The Board finds that the opinion provided does not fully address the Board's request.  Indeed, there was no opinion provided as to whether the service connected PTSD aggravated the cardiac arrest and there is no opinion as to whether herbicide exposure in service caused the cardiac arrest, as was requested in the Board remand of February 2012.  Furthermore, the Board notes that the opinion is inadequate as it relies on an absence of heart disease in service as the sole reason why the cardiac arrest is not related in service.  An absence of a diagnosis in service is insufficient reason for a negative nexus opinion.  

Therefore, the Board finds that the RO did not fully comply with the Board's order and unfortunately, this case must be remanded once again.  

Furthermore, in the Appellant's Brief of May 2014, the appellant's representative cited several articles which discuss the relationship between PTSD and cardiovascular disease, which the representative argues, show that PTSD could have contributed and/or led to the fatal cardiac arrest.  On remand, the examiner must consider these articles and state whether his etiology opinion changes as a result of this consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the file to the examiner who provided the March 2012 VA medical opinion and ask that he provide a full rationale as to why the Veteran's fatal cardiac arrest is not due to service.  

Moreover, the examiner should be asked to provide an opinion as to (a) whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's fatal cardiac arrest was related to herbicide exposure in service; and, (b) whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's fatal cardiac arrest was aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected PTSD.  

If the examiner finds the fatal cardiac arrest was aggravated by the service-connected PTSD, then he/she should quantify the degree of aggravation.  The examiner must review and consider the articles cited by the appellant's representative in the May 2014 Appellant's Brief.  The examiner must state whether any of the opinions rendered in March 2012 change due to the articles cited.  If the opinions change, the examiner must state the new opinion and rationale for the same.  If the opinions remain the same, a full rationale must be provided.  

If the March 2012 examiner is not available, the claims file must be forwarded to another VA examiner for their review and opinion.  The claims folder should be made accessible to the examiner and they must state that a review of the claim file was completed.  A complete rationale for any opinion rendered must be provided.  

2.  After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the appellant's claim. If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



